DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s election without traverse of the species of (i) pembrolizumab, (ii) breast cancer, (iii) oleic acid, and (iv) Formula II, specific compound SSI-4, 
    PNG
    media_image1.png
    146
    203
    media_image1.png
    Greyscale
  in the reply filed on 11/9/2021 is acknowledged. Claims 123-126 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/2021.
For examination purposes, the species of “melanoma” and the species of “colon cancer” has been rejoined for prosecution due to overlapping search.
Claims 112-131 are pending.
Claims 112-12 are under examination.
Priority
This application is a national stage entry (371) of PCT/US18/20257, filed 2/28/2018, which claims priority from U.S. provisional application 62465062, filed 2/28/2017, which has been acknowledged.
Information Disclosure Statement




Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 112-114, 119-122, 127-131 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copland (WO 2016/022955 A1, published 2/11/2016) and evidenced by Saffold (The Journal of Immunology, November 15, 1998, 161 (10) 5516-5524, published 11/15/1998).
	In regards to claim 112-114, 119-122, 127-129, and 131, Copland teaches a method for treating cancer, including melanoma, in a subject, the method comprising administering to the subject a therapeutically effective amount of a compound, 
    PNG
    media_image2.png
    181
    243
    media_image2.png
    Greyscale
, which is identical to the compound in instant claim 129 (Claims 21-26, and 29-39). Copland teaches that this compound is an inhibitor of SCD1, which is an enzyme that catalyzes de novo lipogenesis of Δ-9 monounsaturated fatty acid (MUFA), oleic acid (OA) (Page 10, line 26-Page 11, line 6). Thus, the inhibitor of SCD1 will necessarily inhibit de novo lipogenesis of Δ-9 monounsaturated fatty acid (MUFA), oleic acid (OA) and palmitoleic acid (PA).
	Regarding claims 113 and 114, Copland teaches that SCD1 inhibitors can be combined with pembrolizumab to treat cancer, such as melanoma (Page 30, line 11).
	In regards to claim 130, Copland teaches a method for inhibiting SCD1 in a cancer cell, the method comprising contacting the cancer cell with an effective amount of the compound in instant claim 129, or a pharmaceutically acceptable salt thereof (Claim 23-26). 
	As evidenced by Saffold, most human tumors are poorly immunogenic (Page 5516, Column 1, lines 8-10) and the B16 melanoma tumor is poorly immunogenic (Page 5517, Column 1, paragraph above “Materials and Methods”). Thus, the limitations of claims 130-131 regarding selected a poorly immunogenic cell and selecting a subject having a poorly immunogenic tumor are met from the teachings above.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 112-116, 119-122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (PLoS One. 2012;7(3):e33823, published 3/22/2012) and Le (N Engl J Med 2015; 372:2509-2520, published 6/25/2015) and further evidenced by Copland (WO 2016/022955 A1, published 2/11/2016).
	In regards to claims 112, 116, and 119-122, Mason teaches HCT116 colon tumors were passaged as trocar fragments in nu/nu mice. Animals bearing passage five tumors were treated with #28c (160 mg/kg twice daily oral dosing for 20 days) when tumors reached 200 mm3 (Abstract; Page 5, Column 1, lines 1-2; Page 8, 2nd Column, “HCT116 Xenograft”). Mason teaches #28c and CPT11 are inhibitors of SCD1. As evidenced by Copland, inhibitors of SCD1, which is an enzyme that catalyzes de novo lipogenesis of Δ-9 monounsaturated fatty acid (MUFA), oleic acid (OA) (Page 10, line 26-Page 11, line 6) will necessarily inhibit de novo lipogenesis of Δ-9 monounsaturated fatty acid (MUFA), oleic acid (OA) and palmitoleic acid (PA).
	In regards to claims 112, and 115, Mason does not teach the checkpoint inhibitor, or a pharmaceutically acceptable salt thereof, is administered in an amount from about 1 mg/kg to about 15 mg/kg. 
	This deficiency is made up for by Le.
	In regards to claims 112-116, Le teaches pembrolizumab was administered intravenously at a dose of 10 mg per kilogram of body weight every 14 days in patients with mismatch repair–deficient colorectal cancers (Methods). The immune-related objective response rate and patients with stable disease were significant in the patients with mismatch repair–deficient colorectal cancer (Cohort A) (40% and 78%, respectively) (Page 2513, “Primary End Point”).
	It would have been obvious to modify the method for treating cancer in a subject, the method comprising administering to the subject a therapeutically effective amount of a compound, #28c in an de novo lipogenesis as evidenced by Copland (Page 10, line 26-Page 11, line 6), as taught by Mason to further comprise administering pembrolizumab, or a pharmaceutically acceptable salt thereof, in an amount of about 10 mg/kg, as taught by Le. One of ordinary skill in the arts would have been motivated to use an art-known dosage already shown to be effective in treating colon cancers, as taught by Mason and Le.  As Mason already shows that 160 mg/kg of an SCD1 inhibitor, #28c, can be used to treat animals with colon cancer, and Le already shows that 10 mg/kg of pembrolizumab can be used to treat patients with colon cancer, one of ordinary skill in the arts would have a reasonable expectation of success from utilizing these dosages. Further, the dosage of 160 mg/kg of an SCD1 inhibitor as taught by Mason meets the limitations of claim 115, as 160 mg/kg is “about 200 mg/kg.”

Claims 112-114, 116, 119-122, and 127-131 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copland (WO 2016/022955 A1, published 2/11/2016) as applied to claims 112-114, 119-122, 127-131 above, and further in view of Nanda (Journal of Clinical Oncology 34, no. 21 (July 20, 2016) 2460-2467., published 5/2/2016).
	The teachings of Copland in regards to claims 112-114, 119-122, and 127-131 are discussed supra. Copland also teaches a method of treating breast cancer, including triple negative breast cancer, comprised of administering the SSI-4 inhibitor (claim 33; Figure 7; page 25, line 21). Figure 7 shows that SSI-4 inhibitor is effective in prevent proliferation of triple negative breast cancer tissue.
	Copland does not explicitly teach a method comprised of administering SCD1 inhibitors with pembrolizumab to treat breast cancer.  However, this deficiency is made up in Nanda.
	Nanda teaches pembrolizumab given intravenously at 10 mg/kg to patients with triple negative breast cancer (Page 2460, Methods). Overall, 37.5% of patients experienced a decrease from baseline in tumor burden (page 2464, “Antitumor Activity”).
.

Claims 117-118 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copland (WO 2016/022955 A1, published 2/11/2016) as applied to claims 112-114, 119-122, 127-131 above.
	The teachings of Copland in regards to claims 112-114, 119-122, 127-131 are discussed supra.
	Copland does not teach the inhibitor of de novo lipogenesis, or a pharmaceutically acceptable salt thereof, and the checkpoint inhibitor, or a pharmaceutically acceptable salt thereof, are administered concurrently.
	Copland does not teach the inhibitor of de novo lipogenesis, or a pharmaceutically acceptable salt thereof, and the checkpoint inhibitor, or a pharmaceutically acceptable salt thereof, are administered sequentially.
	However, Copland teaches a method of treating cancer in a subject in need thereof wherein the SCD1 inhibitor and a proteasome inhibitor, SCD1 inhibitor and an mTor inhibitor, or SCD1 inhibitor and sorafenib can be administered concurrently (Claim 42, 48, 58).
	Further, Copland teaches a method of treating cancer in a subject in need thereof wherein the SCD1 inhibitor and a proteasome inhibitor, SCD1 inhibitor and an mTor inhibitor, or SCD1 inhibitor and sorafenib can be administered sequentially (Claim 43, 51, 59).
de novo lipogenesis, or a pharmaceutically acceptable salt thereof, and the checkpoint inhibitor, or a pharmaceutically acceptable salt thereof, are administered concurrently, and wherein the inhibitor of de novo lipogenesis, or a pharmaceutically acceptable salt thereof, and the checkpoint inhibitor, or a pharmaceutically acceptable salt thereof, are administered sequentially. One of ordinary skill in the art would be motivated to use an art-known order of administration shown to be effective when using SCD1 inhibitors in combination with additional agents. Further, as Copland teaches SCD1 inhibitors and additional agents can be administered concurrently or sequentially, one of ordinary skill in the art would have a reasonable expectation of success that this order of administration would also be applicable to SCD1 inhibitors in combination in checkpoint inhibitors, as claimed.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 112- rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1--14 of U.S. Patent No. 10,301,273 B2 further in view of Copland (WO 2016/022955 A1, published 2/11/2016), as evidenced by Saffold (The Journal of Immunology, November 15, 1998, 161 (10) 5516-5524, published 11/15/1998). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The claims of the U.S. patent teach a method of treating cancer comprising administering a pharmaceutical composition comprising said compound or pharmaceutical salt thereof, wherein the 
    PNG
    media_image2.png
    181
    243
    media_image2.png
    Greyscale
, which is identical to compound in instant claim 129 (claims 1, 2, and 9).
	The claims of the U.S. patent do not teach that the compound is administered in combination with pembrolizumab.
	The claims of the U.S patent is silent that the SSI4 inhibitor is an inhibitor of de novo lipogenesis,, and is silent in regards to a method comprised of administering the SSI4 inhibitor and checkpoint inhibitor concurrently or sequentially.
	Regarding instant claim 130, the claims of the U.S patent are silent that the claimed method increases the immunogenic susceptibility of a cell, the method comprising: i) selecting a poorly immunogenic cell; and ii) contacting the cell with an effective amount of an inhibitor of de novo lipogenesis, or a pharmaceutically acceptable salt thereof.
	These deficiencies are made up for by Copland.
	Copland teaches administering the SCD1 inhibitors with pembrolizumab to treat cancer, such as melanoma (Page 30, line 11).
	In regards to claim 130, Copland teaches a method for inhibiting SCD1 in a cancer cell, the method comprising contacting the cancer cell with an effective amount of the compound in instant claim 129, also disclosed in the U.S. patent, or a pharmaceutically acceptable salt thereof (Claim 23-26). 
	It would be obvious to one of ordinary skill in the art to modify the claimed method to further comprise administering the disclosed compound with pembrolizumab to treat melanoma, as taught by 
Regarding claims 130-131, as evidenced by Saffold, most human tumors are poorly immunogenic (Page 5516, Column 1, lines 8-10) and the B16 melanoma tumor is poorly immunogenic (Page 5517, Column 1, paragraph above “Materials and Methods”). Thus, the limitations of selecting a poorly immunogenic cell and selecting a subject having a poorly immunogenic tumor are met from the teachings above.
	Copland teaches a method of treating cancer in a subject in need thereof wherein the SCD1 inhibitor and a proteasome inhibitor, SCD1 inhibitor and an mTor inhibitor, or SCD1 inhibitor and sorafenib can be administered concurrently (Claim 42, 48, 58).
	Further, Copland teaches a method of treating cancer in a subject in need thereof wherein the SCD1 inhibitor and a proteasome inhibitor, SCD1 inhibitor and an mTor inhibitor, or SCD1 inhibitor and sorafenib can be administered sequentially (Claim 43, 51, 59).
	It would be obvious to one of ordinary skill in the arts to modify the modified claimed method of the U.S. patent and Copland above, to further comprise the step wherein the inhibitor of de novo lipogenesis and the checkpoint inhibitor are administered concurrently or sequentially. One of ordinary skill in the art would be motivated to use an art-known order of administration shown to be effective when using SCD1 inhibitors in combination with additional agents. Further, as Copland teaches SCD1 inhibitors and additional agents can be administered concurrently or sequentially, one of ordinary skill in the art would have a reasonable expectation of success that this order of administration would also be applicable to SCD1 inhibitors in combination in checkpoint inhibitors, as claimed.

Claims 112- rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10, and 13-14 of U.S. Patent No. 10,301,273 B2 further in view Copland (WO 2016/022955 A1, published 2/11/2016), and Nanda (Journal of Clinical Oncology 34, no. 21 (July 20, 2016) 2460-2467., published 5/2/2016). Although the claims at issue are not identical, they are not patentably distinct from each other.
The following nonstatutory double patenting is made to reject the elected species of treating breast cancer.
	The teachings of U.S. Patent No. 10,301,273 B2 and Copland are discussed supra.  Copland further teaches that (1) SCD1 inhibitors can be combined with pembrolizumab to treat cancers (page 30, line 11), and (2) SCD1 inhibitors (e.g. SSI-4) can be used to treat breast cancers (page 25, lines 11-21).
	The modified claims of the US Patent and Copland are not directed to a method comprised of administering SCD1 inhibitors with pembrolizumab to treat breast cancer.  However this deficiency is made up by Nanda.
	Nanda teaches pembrolizumab given intravenously at 10 mg/kg to patients with triple negative breast cancer (Page 2460, Methods). Overall, 37.5% of patients experienced a decrease from baseline in tumor burden (page 2464, “Antitumor Activity”).
	It would be obvious to one of ordinary skill in the arts to modify the method as taught by Copland and the U.S. patent to specifically treat breast cancers, including triple negative breast cancer, as Copland teaches (1) SCD1 inhibitors can be combined with pembrolizumab to treat cancers, and (2) SCD1 inhibitors can be used to treat breast cancers, and Nanda teaches that pembrolizumab can effectively treat breast cancers such as triple negative breast cancers. One would have been motivated to do so to effectively and specifically treat triple negative breast cancers, and one of ordinary skill in the arts would have had a reasonable expectation of success as both SCD1 inhibitors (e.g. SSI-4, as shown in Copland, Figure 7) and pembrolizumab was known in the art to treat triple negative breast cancer.

Claims 112-114, 116-122, and 127-131 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 64-70 of copending Application No. 16/422,519 (PGPUB US 20190345123 A1, published 11/14/2019) further in view of Copland (WO 2016/022955 A1, published 2/11/2016),, as evidenced by Saffold (The Journal of Immunology, November 15, 1998, 161 (10) 5516-5524, published 11/15/1998). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The claims of the U.S. application teach a compound or pharmaceutical composition comprising said compound or a pharmaceutical salt thereof, wherein the compound is
    PNG
    media_image2.png
    181
    243
    media_image2.png
    Greyscale
, which is identical to compound in instant claim 129 (claims 64 and 69).
	The claims of the U.S. application are silent in regards to a method of treating cancer administering the compound in combination with pembrolizumab.
	The claims of the U.S. application are silent in regards to a method comprised of administering the SSI-4 inhibitor and checkpoint inhibitor, concurrently or sequentially.
	These deficiencies are made up for by Copland.
	Copland teaches that SCD1 inhibitors can be combined with pembrolizumab to treat cancer, such as melanoma (Page 30, line 11).
	In regards to claim 130, the U.S. application teaches a method for inhibiting SCD1 in a cancer cell, the method comprising contacting the cancer cell with an effective amount of the compound in 
	It would be obvious to one of ordinary skill in the art to administer the compound of the copending claims  with pembrolizumab to treat cancer, as taught by Copland. One of ordinary skill in the arts would be motivated to use an art-known combination of an SCD1 inhibitor and pembrolizumab, already shown to be effective in treating cancers.
	In regards to claims 130-131, as evidenced by Saffold, most human tumors are poorly immunogenic (Page 5516, Column 1, lines 8-10) and the B16 melanoma tumor is poorly immunogenic (Page 5517, Column 1, paragraph above “Materials and Methods”). Thus, the limitations of claims 130-131 regarding selected a poorly immunogenic cell and selecting a subject having a poorly immunogenic tumor are met from the teachings above.
	Copland teaches a method of treating cancer in a subject in need thereof wherein the SCD1 inhibitor and a proteasome inhibitor, SCD1 inhibitor and an mTor inhibitor, or SCD1 inhibitor and sorafenib can be administered concurrently (Claim 42, 48, 58).
	Further, Copland teaches a method of treating cancer in a subject in need thereof wherein the SCD1 inhibitor and a proteasome inhibitor, SCD1 inhibitor and an mTor inhibitor, or SCD1 inhibitor and sorafenib can be administered sequentially (Claim 43, 51, 59).
	It would be obvious to one of ordinary skill in the arts to modify the modified claims of the copending application and Copland to further comprise the step wherein the inhibitor of de novo lipogenesis and the checkpoint inhibitor are administered concurrently or sequentially. One of ordinary skill in the art would be motivated to use an art-known order of administration shown to be effective when using SCD1 inhibitors in combination with additional agents. Further, as Copland teaches SCD1 inhibitors and additional agents can be administered concurrently or sequentially, one of ordinary skill in 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 112-114, 116-122, and 127-131 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-63 of copending Application No. 16/422,519 (PGPUB US 20190345123 A1, published 11/14/2019) further in view of Copland (WO 2016/022955 A1, published 2/11/2016), and Nanda (Journal of Clinical Oncology 34, no. 21 (July 20, 2016) 2460-2467., published 5/2/2016). Although the claims at issue are not identical, they are not patentably distinct from each other.
The following nonstatutory double patenting is made to reject the elected species of treating breast cancer.
	The teachings of the copending application and Copland are discussed supra.  Copland further teaches that (1) SCD1 inhibitors can be combined with pembrolizumab to treat cancers (page 30, line 11), and (2) SCD1 inhibitors (e.g. SSI-4) can be used to treat breast cancers (page 25, lines 11-21).
	The modified claims of the copending application and Copland are not directed to a method comprised of administering SCD1 inhibitors with pembrolizumab to treat breast cancer. However, this deficiency is made up in Nanda.
	Nanda teaches pembrolizumab given intravenously at 10 mg/kg to patients with triple negative breast cancer (Page 2460, Methods). Overall, 37.5% of patients experienced a decrease from baseline in tumor burden (page 2464, “Antitumor Activity”).
	It would be obvious to one of ordinary skill in the arts to modify the method as taught by Copland and the copending application to specifically treat breast cancers, including triple negative 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 112-114, 116-122, and 127-131 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-13, and 16-20 of copending Application No. 16/368,477 (PGPUB US 20190302121 A1, published 10/3/2019) further in view of Copland (WO 2016/022955 A1, published 2/11/2016), as evidenced by Saffold (The Journal of Immunology, November 15, 1998, 161 (10) 5516-5524, published 11/15/1998). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The claims of the U.S. application teach a method of treating cancer comprised of administering a pharmaceutical composition comprising said compound or pharmaceutical salt thereof, wherein the 
    PNG
    media_image2.png
    181
    243
    media_image2.png
    Greyscale
, which is identical to compound in instant claim 129 (claims 12 and 13).
	The claims of the U.S. application are silent that the compound is administered in combination with pembrolizumab.
	The claims of the U.S application are silent in regards to the inhibitor of de novo lipogenesis and the checkpoint inhibitor, are administered concurrently or sequentially.
	Regarding instant claim 130, the claims of the U.S application are silent that the claimed method increases the immunogenic susceptibility of a cell, the method comprising: i) selecting a poorly immunogenic cell; and ii) contacting the cell with an effective amount of an inhibitor of de novo lipogenesis, or a pharmaceutically acceptable salt thereof.
	These deficiencies are made up for by Copland.
	Copland teaches that SCD1 inhibitors can be combined with pembrolizumab to treat cancer, such as melanoma (Page 30, line 11).
	In regards to instant claim 130, Copland teaches a method for inhibiting SCD1 in a cancer cell, the method comprising contacting the cancer cell with an effective amount of the compound in instant claim 129, also disclosed in the U.S. application, or a pharmaceutically acceptable salt thereof (Claim 23-26). 
	It would be obvious to one of ordinary skill in the art to modify the claimed method to further comprise administering the disclosed compound with pembrolizumab, as taught by Copland. One of 
	In regards to claims 130-131, as evidenced by Saffold, most human tumors are poorly immunogenic (Page 5516, Column 1, lines 8-10) and the B16 melanoma tumor is poorly immunogenic (Page 5517, Column 1, paragraph above “Materials and Methods”). Thus, the limitations of claims 130-131 regarding selected a poorly immunogenic cell and selecting a subject having a poorly immunogenic tumor are met from the teachings above.
	Copland teaches a method of treating cancer in a subject in need thereof wherein the SCD1 inhibitor and a proteasome inhibitor, SCD1 inhibitor and an mTor inhibitor, or SCD1 inhibitor and sorafenib can be administered concurrently (Claim 42, 48, 58).
	Further, Copland teaches a method of treating cancer in a subject in need thereof wherein the SCD1 inhibitor and a proteasome inhibitor, SCD1 inhibitor and an mTor inhibitor, or SCD1 inhibitor and sorafenib can be administered sequentially (Claim 43, 51, 59).
	It would be obvious to one of ordinary skill in the arts to modify the method as taught by Copland and the U.S. application above, to further comprise the step wherein the inhibitor of de novo lipogenesis and the checkpoint inhibitor are administered concurrently, and wherein the inhibitor of de novo lipogenesis and the checkpoint inhibitor are administered sequentially. One of ordinary skill in the art would be motivated to use an art-known order of administration shown to be effective when using SCD1 inhibitors in combination with additional agents. Further, as Copland teaches SCD1 inhibitors and additional agents can be administered concurrently or sequentially, one of ordinary skill in the art would have a reasonable expectation of success that this order of administration would also be applicable to SCD1 inhibitors in combination in checkpoint inhibitors, as claimed.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 112-114, 116-122, and 127-131 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13, and 16-20 of copending Application No. 16/368,477 (PGPUB US 20190302121 A1, published 10/3/2019) further in view of Copland (WO 2016/022955 A1, published 2/11/2016), and Nanda (Journal of Clinical Oncology 34, no. 21 (July 20, 2016) 2460-2467., published 5/2/2016). Although the claims at issue are not identical, they are not patentably distinct from each other.
The following nonstatutory double patenting is made to reject the elected species of treating breast cancer.
	The teachings of the copending application and Copland are discussed supra.  Copland further teaches that (1) SCD1 inhibitors can be combined with pembrolizumab to treat cancers (page 30, line 11), and (2) SCD1 inhibitors (e.g. SSI-4) can be used to treat breast cancers (page 25, lines 11-21)
	The modified copending claims with Copland are not directed to a method comprised of administering SCD1 inhibitors with pembrolizumab to treat breast cancer.  However this deficiency is made up in Nanda.
	Nanda teaches pembrolizumab given intravenously at 10 mg/kg to patients with triple negative breast cancer (Page 2460, Methods). Overall, 37.5% of patients experienced a decrease from baseline in tumor burden (page 2464, “Antitumor Activity”).
	It would be obvious to one of ordinary skill in the arts to modify the method as taught by Copland and the copending application to specifically treat breast cancers, including triple negative breast cancer, as Copland teaches (1) SCD1 inhibitors can be combined with pembrolizumab to treat cancers, and (2) SCD1 inhibitors can be used to treat breast cancers, and Nanda teaches that pembrolizumab can effectively treat breast cancers such as triple negative breast cancers. One would have been motivated to do so to effectively and specifically treat triple negative breast cancers, and one 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643